Citation Nr: 1307558	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome (IVDS) of the lumbar spine, status post multiple laminectomies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran had active service from June 1954 to December 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO continued a 40 percent rating for the Veteran's lumbar spine disability.  In October 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

In his February 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In correspondence received in September 2011, the Veteran withdrew his hearing request.  

In June 2012, as Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  
In July 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in a January 2012 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

The Virtual VA paperless claims processing system contains additional pertinent evidence that has been considered.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.   Pertinent to the February 2008 claim for increase, the Veteran's lumbar spine disability has been manifested by painful and limited range of spinal motion with an abnormal posture and gait, reduced standing and walking endurance, and the need for a cane or walker for stability; there is no evidence of spinal ankylosis, unrated associated neurological manifestations, or incapacitating episodes.

3.   The applicable rating criteria are adequate to rate the Veteran's lumbar spine disability at all points pertinent to this appeal. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for IVDS , status post multiple laminectomies, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (for Diagnostic Codes 5238, 5240, 5241, 5242, and 5243) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, a March 2008 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2008 letter.  Hence, the March 2008 letter meets the VCAA's content of notice and timing requirements.. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of April 2008 and March 2011 VA QTC examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required.   

As indicated below, the Board finds that there has been substantial compliance with its July 2012 remand instructions.  The AMC provided an adequate additional notice and obtained additional VA treatment records.  The VA examination was adequate as the examiner reviewed the medical history, considered the Veteran's reported symptoms and their severity, observed the relevant clinical features, and reported the results application to the rating criteria.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Veteran served as a U.S. Army rotary wing aircraft mechanic with service in the Republic of Vietnam.  He retired at the rank of Master Sergeant and was awarded two Bronze Star Medals and an Air Medal.  He contends that his lumbar spine disability is more severe than is contemplated by the current rating.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The 40 percent disability rating for the Veteran's IVDS has been assigned under Diagnostic Code 5243.  However, IVDS is evaluated under the criteria of either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a,  

Under the General Rating Formula, a 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The above criteria are applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, Associated objective neurological abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5238, 5240, 5241, 5242 and 5243), Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V (2012). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Therefore, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Ratings under the Formula for Rating IVDS Based on Incapacitating Episodes are based on the frequency and duration of incapacitating episodes during a 12-month period.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted at any point pertinent to the February 2008 claim for increase.   

Service treatment records document that the Veteran injured his lumbar spine and underwent several surgical procedures.  In July 1981, the RO granted service connection and assigned a 40 percent rating, effective the day following military retirement.  

Records from a private orthopedic surgeon show that the Veteran underwent additional surgical procedures in 2002 and 2006 but continued to experience back pain radiating to the lower extremities, and reduced range of motion and mobility.  In April 2006, the surgeon noted a post-operative diagnosis of spinal stenosis at L4-5 and L5-S1, herniated nucleus pulpous with left L2-3 foraminal stenosis, and severe degenerative disc disease.  The Veteran received multiple epidural steroid injections in 2007.  In April 2007, an electromyelogram and nerve conduction study showed no peripheral neuropathy or radiculopathy.  

In April 2008, a VA contract physician accurately summarized the history and noted the Veteran's reports of constant back ache with episodes of severe sharp back pain.  The Veteran reported that he was able to function but had difficulty performing most physical activities without pain.  The Veteran reported no periods of incapacitation ordered by a physician.  On examination, the physician noted tenderness in the spinous process and surrounding musculature but no radiating pain or muscle spasm.  Straight leg testing was normal with no ankylosis or deformity.  Range of motion was recorded as to 90 degrees on flexion with pain starting at 40 degrees, to 30 degrees on extension with pain at 10 degrees, and to 30 degrees on  bidirectional lateral flexion and rotation with pain starting at 10 degrees.  The combined range of motion was 240 degrees.  The examiner noted that there was no additional loss of function on repetition caused by pain, fatigue, weakness, lack of endurance, or incoordination.  Motor and sensory testing of the lower extremities was normal.  X-rays revealed the presence of previous stabilization hardware.  

In July 2008, the RO denied a rating in excess of 40 percent for IVDS because there was no evidence of ankylosis of the spine or incapacitating episodes.  In his October 2008 NOD, the Veteran reported that walking and standing was extremely painful and that he had an abnormal gait from dragging his feet while walking with a cane.  In a February 2009 substantive appeal, the Veteran reported that he started experiencing leg pain. 

In March 2011, another VA contract physician accurately summarized the history and noted the Veteran's report of continued back pain, radiating to the lower left leg, with stiffness, fatigue, spasms, and decreased motion.  The Veteran reported that he could walk only 20 yards and experienced falls because of his back disability.  The Veteran reported severe exacerbations following physical activity but was able to function with the use of pain medication.  He reported no periods of incapacitation.  On examination, the physician noted that the Veteran had a bent-forward posture, unsteady gait, and used a walker for stability.  There was no evidence of radiating pain on movement and no tenderness or muscle spasm.  Bilateral straight leg testing was negative.  The physician was unable to perform range of motion tests or an assessment of ankylosis because the Veteran could not tolerate the procedure.  On neurological examination of the lower leg, there was some loss of sensation and ankle reflex but no motor deficits.  There were no indications or reports of bowel or bladder dysfunction.  Erectile dysfunction was noted as secondary to diabetes.  X-rays revealed residuals of fusion laminectomy at L4-5 and degenerative disc disease at multiple levels.  

In June 2011, the RO granted service connection for lower extremity sciatic radiculopathy, effective in February 2008, the date of claim for an increased rating for the lumbar spine.  The RO assigned a rating of 20 percent for the left lower extremity and 10 percent for the right lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran did not express disagreement with the rating or effective date.  

In March 2012, the RO granted a total rating based on individual unemployability on the basis of all service-connected disabilities, including the lumbar spine, bilateral lower extremity radiculopathy, residuals of a total left knee replacement, diabetes, hypertension with renal insufficiency, and a left wrist disorder.  

In July 2012, the Board reviewed the claim on appeal and noted that criteria for a higher rating for the spine included favorable or unfavorable ankylosis and the existence and frequency of incapacitating events.  As these features were not assessed in the most recent VA examination, the Board remanded the appeal to obtain an additional examination and current VA outpatient treatment records.  The Board also directed that the Veteran be notified and provided an opportunity to identify or present additional evidence.  

In July 2012, the AMC obtained VA outpatient treatment records dated from May 2008 to November 2012 and associated the records with the electronic claims file.  The VA outpatient records show that the Veteran had an on-going spinal disability with pain medication prescribed by a non-VA provider, but he did not receive treatment for the disability from VA clinicians.  The records also show a diagnosis of peripheral neuropathy as secondary to diabetes that contributes to diminished sensitivity and reflex of the lower legs.  

In November 2012, a VA nurse practitioner (NP) noted a review of the claims file and the Veteran's report of an additional lumbar spine surgery in May 2012.  There was no reference to any planned or executed surgical procedures noted in the VA or private outpatient records since May 2008, and the Veteran did not respond to the notice letter identifying the surgery or submit a claim for increased compensation during convalescence.  Further, the history of surgeries shows that the Veteran underwent his fifth lumbar spine procedure in April 2006.  Therefore, the Board concludes that the notation of a recent surgery is inaccurate because it is inconsistent with all other evidence in the file.  

The Veteran reported continued back pain with radiating pain to the left lower extremity and daily severe flare-up pain that reduces his range of spinal motion by 30 percent.  The Veteran reported the use of a cane or walker at all times to take pressure off his back while walking.  The Veteran denied any incapacitating episodes.  On examination, range of motion was recorded as to 65 degrees on flexion,  to 5 degrees on extension, to 15 degrees on bidirectional lateral flexion, to 15 degrees on right rotation, and to 10 degrees on left rotation.  The combined range of motion was 135 degrees.  The NP noted additional loss of function on repetition due to pain.  Although the NP did not quantify the loss of function, the NP did not challenge the Veteran's estimate of a 30 percent reduction.   The physician noted localized tenderness and muscle spasm that did not affect contour or gait. Bilateral straight leg raising test was positive indicating radicular pain associated with the left side sciatic roots.  Knee and ankle reflexes were diminished but there was no muscle atrophy or weakness.  The NP noted the Veteran's reports of constipation but no lack of bowel control or bladder dysfunction.  

Collectively, the above-cited evidence reflects that the Veteran's lumbar spine disability has been manifested by painful and limited range of spinal motion with an abnormal posture and gait, reduced standing and walking endurance, and the need for a cane or walker for stability.  This determination is based on clinical findings and testing results, as well as the Veteran's own assertions.  The Veteran is competent to report his observed symptoms of pain, limited motion, abnormal gait and shoe wear, and limited walking and standing endurance.  The Veteran's reports are credible as they are consistent with the clinical examinations, pathology, and residuals of multiple surgeries.  Clinicians have not challenged his reports as exaggerated or imaginary. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating in excess of 40 percent is not warranted because the Veteran has some limited motion of the thoracolumbar spine and therefore does not have favorable or unfavorable ankylosis.  The Board acknowledges that during flare-ups or after repetitive motion, the ranges of motion of the spine are contended to decrease by 30 percent with increased pain.  However, motion and mobility have not been precluded.  As for neurological manifestations of  lumbar spine disability, the Board notes that separate ratings of 20 and 10 percent have been assigned sciatic neuropathy of the right and left lower extremities, respectively, for the entire period of time covered by the appeal.  There is no credible lay or medical evidence of any bladder impairment or other neurological manifestations of lumbar spine disability.  

The Board further finds that no higher rating is assignable under the Formula for Rating IVDS Based on Incapacitating Episodes because there is no lay or medical evidence of incapacitation with bed rest ordered by a physician at any time pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

A three-step inquiry is necessary to determine whether a veteran is entitled to an extra-schedular rating.   Thun v. Peake, 22 Vet. App. 211 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.   The applicable rating criteria found in the formulas for rating the spine and regulations regarding additional loss of function on flare-ups or repetition contemplate the Veteran's symptoms with higher ratings available for more severe limitations.  The rating criteria provides for various degrees of limitation of motion including with pain and radiating pain as well as for partial and complete ankylosis.  The criteria also contemplate additional loss of function caused by pain if there is supporting pathology.  Here, the examination records and lay evidence reflect a level of disability and functional impairment within the range of consideration by the rating criteria.  There are higher ratings available for ankylosis which, as indicated above, is not shown here.  As such, the Board concludes that the rating criteria adequately contemplate the Veteran's functional deficits and the schedular rating criteria are not rendered inadequate.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's service-connected lumbar spine disability, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A rating in excess of 40 percent for IVDS of the lumbar spine, status post multiple laminectomies, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


